Exhibit 10.1


Execution Version


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 21st day
of June, 2019 between Forterra, Inc., a Delaware corporation (the “Company”),
and Karl Watson, Jr. (the “Executive”) (each of the foregoing individually a
“Party” and collectively the “Parties”).
WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
be employed by the Company, in each case, on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1. Employment. The Executive’s employment hereunder shall commence on July 1,
2019, or such other date as may be mutually agreed between the Parties (the
“Effective Date”) and end on the date the Executive’s employment is terminated
pursuant to Section 5 hereof (the “Employment Period”). During the Employment
Period, the Executive will devote substantially all of his full business time
and use his best commercially reasonable efforts to advance the business and
welfare of the Company and its subsidiaries and affiliates and will not engage
in (i) any other employment or business activities, or (ii) any other activities
for any direct or indirect remuneration that would be harmful or detrimental to
the business and affairs of the Company or that would interfere with his duties
hereunder. The foregoing, however, shall not preclude the Executive from (A)
serving on civic or charitable boards or committees, managing personal
investments, or engaging in such other activities as the Board of Directors of
the Company or its equivalent (such entity, the “Board”) may approve from time
to time, (B) owning up to five percent (5%) of any class of equity securities of
any corporation having a class of equity securities registered pursuant to the
Securities Exchange Act of 1934, as amended, which are publicly owned and
regularly traded on any national securities exchange or over-the-counter market,
nor (C) serving on the boards of directors of any other entities with the prior
consent of the Board, in each case so long as such activities do not materially
interfere with the performance of the Executive’s responsibilities hereunder For
the avoidance of doubt, the Executive continuing to serve on the board of
directors of Command Alcon, LLC is hereby consented to.
2. Position. During the Employment Period, the Executive shall serve as Chief
Executive Officer of the Company and shall report directly to the Board. As of
the Effective Date, the Board shall elect the Executive to serve as a member of
the Board, and during the remainder of the Employment Period, the Board shall
nominate, and use best efforts to cause the Company’s shareholders to re-elect,
Executive to serve as a member of the Board. During the Employment Period, the
Executive shall also serve in such other capacities as may be reasonably
requested from time to time by the Board consistent with the Executive’s
position and shall render such other services for the Company as the Board may
from time to time reasonably request and as shall be consistent with the
Executive’s position and responsibilities.


1



--------------------------------------------------------------------------------




3. Compensation.
(a)Base Salary. During the Employment Period, the Executive shall receive a base
salary at a rate of $875,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, and shall be subject to review
on an annual basis as determined by the Board or a committee thereof (the “Base
Salary”).
(b)Annual Bonus. In addition to the Base Salary, during each calendar year of
the Employment Period, the Executive shall be eligible to earn an annual cash
performance bonus, with a target bonus amount equal to not less than 100% (and a
maximum equal to 200%) of his then annual Base Salary (the “Performance Bonus”),
based on attainment of certain performance criteria established by the Board (or
a committee thereof) in consultation with the Executive. Notwithstanding the
attainment of the applicable performance criteria, the Executive’s annual cash
Performance Bonus for the 2019 calendar year shall be equal to $875,000
pro-rated based on the number of days between the Effective Date and December
31, 2019. Except as otherwise provided in Section 5, in order to receive payment
of any such annual cash performance bonus, the Executive must be continuously
employed by the Company through the date of actual payment.
(c)Long-Term Incentive Plan; Sign-On Equity Grant. The Executive shall be
eligible to participate in the Forterra, Inc. 2018 Stock Incentive Plan or any
successor thereto (the “SIP”). As soon as practicable following the Effective
Date, the Executive shall receive one or more initial sign-on equity awards
under the SIP covering an aggregate of 1,350,000 shares of the Company’s common
stock, par value of $0.001 per share, which award(s) shall be subject to vesting
criteria and other terms and conditions established by the Board. The SIP and
the terms and conditions of Executive’s awards thereunder, as set forth in
applicable grant agreements, will be provided to the Executive under separate
cover.
(d)Participation in Benefit Plans. During the Employment Period, the Executive
(and where permitted, his dependents) shall be entitled to receive all
perquisites and participate in all benefit plans, programs and policies
maintained by the Company from time to time that are available generally to its
similarly-situated senior executives (collectively, “Perquisites and Benefits”);
provided, however, that the Executive’s right to receive such Perquisites and
participate in such Benefits shall not affect the Company’s right to amend or
terminate the general applicability of such Perquisites and Benefits. The
Company may, in its sole discretion and from time to time, amend, eliminate or
establish benefit programs as it deems appropriate.
(e)Expenses. The Company shall reimburse the Executive for all reasonable travel
and other business expenses incurred by him in the performance of his duties to
the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures. Any expenses shall be reimbursed promptly in accordance
with such policies and procedures.
(f)Relocation. The Company and the Executive agree that the Executive will
relocate to the greater Dallas-Fort Worth, Texas area by no later than the
18-month anniversary of the Effective Date. In order to assist in the
Executive’s transition and relocation, the Company shall reimburse the Executive
for the following reasonable, documented expenses: (i) temporary housing
expenses in the greater Dallas-Fort Worth, Texas area and travel between
Houston, Texas and Dallas-Fort


2



--------------------------------------------------------------------------------




Worth, Texas for up to twelve (12) months following the Effective Date (with the
expectation that the Executive will have a full-time presence during the work
week at the Company’s headquarters prior to relocation), (ii) a tax-gross up
payment payable within thirty (30) days following the close of each calendar
year during which payments are made under this section, in an amount equal to:
(A) the total reimbursements paid during the preceding calendar year as
described in Section 3(f)(i) (hereinafter the “Reimbursement Amount”) divided by
the difference between one (1) minus the highest marginal U.S. Federal income
tax rate for such calendar year; reduced by (B) the Reimbursement Amount such
that the Executive shall incur no additional U.S. Federal income tax by virtue
of the Reimbursement Amount, (iii) if the Executive has not permanently
relocated to the greater Dallas-Fort Worth, Texas area within twelve (12) months
following the Effective Date, costs of travel between Houston, Texas and
Dallas-Fort Worth, Texas for up to six (6) additional months, which
reimbursements shall be treated as taxable income to the Executive, (iv) up to
$5,000 in costs for up to three (3) house hunting trips by the Executive and his
dependents in the greater Dallas-Fort Worth, Texas area, and (v) costs of a
moving company to move the Executive’s household goods from Houston, Texas to
the greater Dallas-Fort Worth, Texas area. In the event that the Executive is
terminated by the Company for Cause (as defined below) or resigns employment
with the Company for any reason, in either case prior to the second anniversary
of the Effective Date, the Executive shall promptly reimburse the Company for
the full gross amount of any amounts paid under this Section 3(f).
(g)Vacation. During the Employment Period, the Executive shall be entitled to
four (4) weeks of paid vacation during each calendar year in accordance with the
Company’s policies, pro-rated, in the case of any partial year, for the actual
number of days that the Executive was employed by the Company during such
calendar year.
4. Location of Employment. As of the Effective Date, the Executive’s principal
business location shall be at the Company’s offices in Irving, Texas; provided,
however, that the Executive will be required to travel and spend time at the
Company’s other offices as reasonably required by the Company and consistent
with his position, duties and responsibilities.
5. Termination of Employment. Subject to the further provisions of this Section
5, the Employment Period and the Executive’s employment hereunder may be
terminated by either Party at any time and for any or no reason; provided,
however, that the Company and the Executive will be required to give written
notice of any termination of the Executive’s employment as set forth in this
Section 5. Notwithstanding any other provision of this Agreement, the provisions
of this Section 5 shall exclusively govern the Executive’s rights to
compensation and benefits upon termination of employment with the Company.
(a)Notice of Termination. Any termination or resignation of the Executive’s
employment by the Company or by the Executive, as applicable, under this Section
5 (other than termination of employment as a result of the Executive’s death or
Disability) shall be communicated by a written notice (a “Notice of
Termination”) to the other Party hereto (i) indicating whether the termination
is for or without Cause or the resignation is for or without Good Reason (as
defined below), (ii) indicating the specific termination provision in this
Agreement relied upon, and (iii) specifying a date of termination (the “Date of
Termination”), which, if submitted by the Executive,


3



--------------------------------------------------------------------------------




shall be thirty (30) days following the date of such notice (or the first
business day following the last day of the Cure Period, in the case of the
Executive’s resignation for Good Reason, or such other date as mutually agreed
by the Company and the Executive).
(b)Accrued Rights. Upon a termination of the Executive’s employment for any
reason, the Executive (or the Executive’s estate) shall be entitled to receive
the sum of the Executive’s Base Salary through the Date of Termination not
theretofore paid (payable within 30 days of the Date of Termination); any
unreimbursed business expenses; any Performance Bonus earned by the Executive
pursuant to Section 3(b) for any calendar year completed prior to the Date of
Termination that remains unpaid as of the Date of Termination (payable at the
same time as annual bonuses are paid to executives generally); and any amount
arising from the Executive’s participation in, or benefits under, any employee
benefit plans, programs or arrangements (including without limitation, any
disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the “Accrued
Rights”).
(c)Termination by the Company without Cause or Resignation For Good Reason. If
the Executive’s employment shall be terminated by the Company without Cause (and
not by reason of Executive’s death or Disability), or by the Executive for Good
Reason, then, in addition to the Accrued Rights, the Company shall (subject to
the Executive’s execution, within the time period specified therein, of a waiver
and general release of claims in substantially the form attached hereto as
Exhibit A, and such general release of claims becoming effective and irrevocable
in accordance with its terms):
(1)    continue to pay to the Executive, in accordance with the Company’s
regular payroll practice following the Date of Termination, the Executive’s Base
Salary for a period of twenty-four (24) months (the “Severance Period”);
(2)    pay to the Executive, at the time annual bonuses are paid to other
Company executives, but no later than March 15 of the year following the year in
which the Date of Termination occurs, an annual Performance Bonus for the
calendar year of termination (based on actual performance for such year) in a
lump sum amount pro-rated based on the number of days in the calendar year of
termination from January 1st through the Date of Termination; and
(3)    pay or reimburse the Executive for the cost of up to one year of COBRA
continuation coverage for the Executive and his covered dependents under the
Company’s group health plans; provided that the Executive elects and receives
such coverage in accordance with the terms and conditions of the applicable
benefit plans.
Notwithstanding the foregoing the Company shall not be obligated to continue to
make any such payments described in this Section 5(c) if after the Date of
Termination the Executive materially violates any of the restrictive covenants
set forth in Section 6. Following the Executive’s termination of employment by
the Company without Cause (and not by reason of the Executive’s death or
Disability), or by the Executive for Good Reason, except as set forth in this
Section 5(c), the Executive shall have no further rights to any compensation or
any other benefits under this Agreement.


4



--------------------------------------------------------------------------------




(i)    “Cause” shall be deemed to exist if any of the following items shall
apply: (i) a material breach of the Executive’s obligations under this
Agreement; (ii) willful misconduct by the Executive in the performance of his
duties to the Company or a material violation by the Executive of any material
written policies of the Company of general application to executives or specific
written directions of the Board that are consistent with the Executive’s
position and duties hereunder; (iii) a breach of any fiduciary duty which the
Executive owes to the Company or any affiliate in his capacity as an employee or
officer; (iv) the conviction or plea of guilty or no contest by the Executive
with respect to (A) a felony or (B) embezzlement, dishonesty, or intentional and
actual fraud; (v) the repeated use of illicit drugs or other illicit substances
or the repeated abuse of alcohol; or (vi) an unexplained absence from work for
more than ten (10) days in any twelve (12) month period (vacation, reasonable
personal leave, reasonable sick leave, and Disability excepted). In each such
case of Cause, the Company shall provide the Executive with written notice of
the grounds for a Cause termination within ninety (90) days of the initial
occurrence thereof, and (other than with respect to any termination for Cause
pursuant to clauses (iv) or (v) above) if curable, the Executive shall have a
period of thirty (30) days to cure after receipt of the written notice (the
“Executive Cure Period”). Except where the Executive Cure Period is
inapplicable, termination of the Executive following the Executive’s cure or
before the expiration of the Executive Cure Period shall constitute a
termination without Cause and not a termination for Cause. If the alleged Cause
event has not been cured at the end of any applicable Executive Cure Period, the
Company’s termination of employment for Cause will be effective on the first
business day following the last day of the Executive Cure Period.
(ii)    “Good Reason” shall be deemed to exist if, without the Executive’s
consent: (i) there is a material diminution in the duties, responsibilities,
title or authority of the Executive, or the Executive no longer reports directly
to the Board; (ii) there is a material reduction in the Executive’s then Base
Salary or target Performance Bonus opportunity; (iii) any material breach by the
Company of this Agreement, or (iv) following the Executive’s relocation to the
greater Dallas-Fort Worth, Texas area, the Company moves the Executive’s primary
location of employment and the distance between the Executive’s residence in the
greater Dallas-Fort Worth, Texas area and new primary business location is at
least 35 miles greater than the distance between the Executive’s residence in
the greater Dallas-Fort Worth, Texas area and his former primary business
location. In each such case of Good Reason, the Executive shall provide the
Company with written notice of the grounds for a Good Reason termination within
ninety (90) days of the initial occurrence thereof, and the Company shall have a
period of thirty (30) days (but only ten (10) days for any monetary default by
the Company) to cure after receipt of the written notice (the “Cure Period”).
Resignation by the Executive following the Company’s cure or before the
expiration of the Cure Period shall constitute a voluntary resignation and not a
termination or resignation for Good Reason. If the alleged Good Reason event has
not been cured at the end of the Cure Period, the Executive’s termination of
employment for Good Reason will be effective on the first business day following
the last day of the Cure Period.
(d)Termination by the Company for Cause; Resignation Without Good Reason. If the
Executive’s employment shall be terminated by the Company for Cause or upon the
Executive’s resignation without Good Reason, the Executive shall only be
entitled to receive the Accrued Rights. Following the Executive’s termination of
employment by the Company for Cause or upon the


5



--------------------------------------------------------------------------------




Executive’s resignation without Good Reason, except as set forth in this Section
5(d), the Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
(e)Disability or Death. The Employment Period and the Executive’s employment
hereunder shall terminate immediately upon the Executive’s death and may be
terminated by the Company if the Executive is (in the good faith judgment of the
Board after consultation with qualified medical professionals) physically or
mentally incapacitated and therefore has been unable for a period of one hundred
twenty (120) days in any 365-day period to perform the essential functions of
the Executive’s position, with a reasonable accommodation (such incapacity is
hereinafter referred to as “Disability”), in each case, in a manner consistent
with applicable state and federal law. Upon termination of the Executive’s
employment hereunder by reason of his Disability or death, the Executive or the
Executive’s estate (as the case may be) shall only be entitled to receive: (i)
the Accrued Rights; (ii) at the time annual bonuses are paid to other Company
executives, but no later than March 15 of the year following the year in which
the Date of Termination occurs, an annual Performance Bonus for the calendar
year of termination (based on actual performance for such year) in a lump sum
amount pro-rated based on the number of days in the calendar year of termination
from January 1st through the Date of Termination; and (iii) such additional
payments, if any, as determined by the Board in its sole and absolute
discretion. Following the termination of the Executive’s employment by reason of
the Executive’s Disability or death, except as set forth in this Section 5(e),
the Executive shall have no further rights to any compensation or any other
benefits under this Agreement.
(f)No Mitigation or Offset. The Executive shall not be required to mitigate
amounts payable under this Agreement by seeking other employment or otherwise,
and there shall be no offset against amounts due the Executive under this
Agreement on account of subsequent employment except as specifically provided
herein. Additionally, except as specifically set forth in Section 5(c) above,
amounts owed to the Executive under this Agreement shall not be offset by any
claims the Company may have against the Executive and the Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder, shall not be affected by any other circumstances,
including, without limitation, any counterclaim, recoupment, defense or other
right which the Company may have against the Executive or others.
(g)Return of Property. Upon cessation of the Executive’s employment with the
Company for any reason, whether voluntary or involuntary, the Executive shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any affiliate of the
Company (or business dealings thereof) that are in the Executive’s possession,
subject to the Executive’s control or held by the Executive for others; and (ii)
all property or equipment that the Executive has been issued by the Company or
any affiliate of the Company during the course of his employment or property or
equipment thereof that the Executive otherwise possesses, including any
computers, pagers and other devices, except that the Executive shall be
permitted to retain his address books and cellular phones, provided, that the
Company shall be permitted to wipe any Confidential Information (as defined in
Section 6(c) below) from the Executive’s cellular phone as of the Date of
Termination. The Executive acknowledges that he is not authorized to retain any
physical,


6



--------------------------------------------------------------------------------




computerized, electronic or other types of copies of any such physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files or materials, and is not authorized to retain any other property or
equipment of the Company or any affiliate of the Company; provided, however, the
Executive may retain copies of documents relating to any employee benefit plans
applicable to the Executive and income records to the extent necessary for the
Executive to prepare the Executive’s individual tax returns or any records
pertinent to any disputed termination of this Agreement or any claim for
indemnification from the Company. The Executive further agrees that the
Executive will immediately forward to the Company (and thereafter destroy any
physical or electronic copies thereof) any business information relating to the
Company or any affiliate of the Company that has been or is inadvertently
directed to the Executive following the Executive’s last day of employment. The
provisions of this Section 5(g) are in addition to any other written obligations
on the subjects covered herein that the Executive may have with the Company and
its affiliates, and are not meant to and do not excuse such obligations. Upon
the termination of his employment with the Company and its subsidiaries, the
Executive shall, upon the Company’s request, promptly execute and deliver to the
Company a certificate (in form and substance satisfactory to the Company) to the
effect that the Executive has complied with the provisions of this Section 5(g).
(h)Resignation of Offices. Promptly following any termination of the Executive’s
employment with the Company (other than by reason of the Executive’s death), the
Executive shall be deemed to have resigned from all positions that the Executive
may then hold as an employee, officer or director of the Company or any
affiliate of the Company.
(i)Further Assurances; Cooperation. Following the termination of the Executive’s
employment with the Company, the Executive shall execute any and all documents
reasonably requested by the Company to secure the Company’s right to any Work
Product (as defined in Section 6(b)), and the Executive agrees to make himself
available as reasonably requested by the Company with respect to, and to use
reasonable efforts to cooperate in conjunction with, any litigation or
investigation arising from events that occurred during the Executive’s
employment with the Company and its affiliates (whether such litigation or
investigation is then pending or subsequently initiated) involving the Company
or any affiliate of the Company, including providing testimony and preparing to
provide testimony if so requested by the Company. The Company shall reimburse
the Executive for any travel and other expenses incurred in connection with
cooperation provided under this Section 5(i) and shall pay the Executive
reasonable compensation for any time or effort expended by him in connection
with any requested actions or assistance after the Employment Period, whether
such actions or assistance are required under this Section 5(i) or Section 6(b).
6. Restrictive Covenants.
(a)Confidential Information. During the course of the Executive’s employment
with the Company, the Executive will be given access to and receive Confidential
Information (as defined below) regarding the business of the Company and its
affiliates. The Executive agrees that the Confidential Information constitutes a
protectable business interest of the Company and its affiliates and covenants
and agrees that at all times during the Executive’s employment with the Company,
and at all times following the Executive’s termination, the Executive will not,
directly or indirectly,


7



--------------------------------------------------------------------------------




disclose any Confidential Information other than in the good faith performance
of his duties hereunder. As used in this Agreement, the term “Confidential
Information” means any and all confidential, proprietary or trade secret
information of the Company or an affiliate not within the public domain, whether
disclosed, directly or indirectly, verbally, in writing (including
electronically) or by any other means in tangible or intangible form, including
that which is conceived or developed by the Executive, applicable to or in any
way related to: (i) the present or future business activities, products and
services, and customers of the Company or its affiliates; (ii) the research and
development of the Company or its affiliates; or (iii) the business of any
client or vendor of the Company or its affiliates. Such Confidential Information
includes the following property or information of the Company or its affiliates,
by way of example and without limitation, trade secrets, processes, formulas,
data, program documentation, customer lists, designs, drawings, algorithms,
source code, object code, know-how, improvements, inventions, licenses,
techniques, all plans or strategies for marketing, development and pricing,
business plans, financial statements, profit margins and all information
concerning existing or potential clients, suppliers or vendors. Confidential
Information of the Company also means all similar information disclosed to any
member of the Company by third parties that is subject to confidentiality
obligations. The Company shall not be required to advise the Executive
specifically of the confidential nature of any such information, nor shall the
Company be required to affix a designation of confidentiality to any tangible
item, in order to establish and maintain its confidential nature.
Notwithstanding the preceding to the contrary, Confidential Information shall
not include general industry information or information that is publicly
available or readily discernable from publicly available products or literature;
information that the Executive lawfully acquires from a source other than the
Company or its affiliates or any client or vendor of the Company or any of its
affiliates (provided that such source is not known by the Executive, after
reasonable inquiry, to be bound by a confidentiality agreement with the Company
or any of its affiliates); information that is required to be disclosed pursuant
to any law, regulation, rule of any governmental body or authority, or stock
exchange, or court order; or information that reflects employee’s own skills,
knowledge, know-how and experience gained prior to employment or service and
outside of any connection to or relationship with the Company or any of its
affiliates.
(b)Intellectual Property Ownership. The Executive hereby assigns to the Company
all rights, including, without limitation, copyrights, patents, trade secret
rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, works of authorship, Confidential
Information or trade secrets (i) developed or created by the Executive, solely
or jointly with others, during the course of performing work for or on behalf of
the Company or any affiliate of the Company, whether as an employee or
independent contractor, at any time during the Employment Period, (ii) that the
Executive conceives, develops, discovers or makes in whole or in part during the
Executive’s employment by the Company that relate to the business of the Company
or any affiliate of the Company or the actual or demonstrably anticipated
research or development of the Company or any affiliate of the Company, or (iii)
that the Executive conceives, develops, discovers or makes in whole or in part
during or after the Executive’s employment by the Company that are made through
the use of any trade secrets of the Company or the significant use of the
equipment, facilities, supplies, or time of the Company or any affiliate of the
Company, or that result from any work the Executive performs for the Company or
any affiliate of the Company (collectively, the “Work Product”). Without
limiting the foregoing, to the extent possible, all


8



--------------------------------------------------------------------------------




software, compilations and other original works of authorship included in the
Work Product will be considered a “work made for hire” as that term is defined
in Title 17 of the United States Code. If, notwithstanding the foregoing, the
Executive for any reason retains any right, title or interest in or relating to
any Work Product, the Executive agrees promptly to assign, in writing and
without any requirement of further consideration, all such right, title, and
interest to the Company. Upon request of the Company at any time during or after
the Employment Period, the Executive will take such further actions, including
execution and delivery of instruments of conveyance, as may be appropriate to
evidence, perfect, record or otherwise give full and proper effect to any
assignments of rights under or pursuant to this Agreement; provided that the
Company shall bear the entire cost and expenses of such further actions and
assistance. The Executive will promptly disclose to the Company any such Work
Product in writing.
(c)Agreement Not to Compete. The Executive acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Executive further acknowledges that the
Confidential Information is of significant competitive value to the Company in
the industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
could cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in consideration for the
Executive’s employment and the benefits provided to the Executive (including,
without limitation, the benefits payable to the Executive pursuant to this
Agreement), the Executive agrees that during the period commencing on the
Effective Date and, provided that the Company complies with its obligations, if
any, under Section 5(b) through Section 5(e) hereof, ending on the date that is
twenty-four (24) months after the Date of Termination of this Agreement (the
“Restricted Period”), without the prior written consent of the Company (which
consent shall be exercised in the Company’s sole and absolute discretion) the
Executive shall not directly or indirectly (including, without limitation, as an
employee, officer, director, owner, consultant, manager, or independent
contractor) engage in or be employed by or otherwise provide services for
compensation to any entity engaged in the business of developing, manufacturing,
or selling concrete pipe, concrete pre-cast structures and steel pipe, within
any state, province or region (whether in the United States or in any country)
in which the Company, any subsidiary of the Company, or any affiliate of the
Company that is under the common control with the Company (collectively, the
“Company Group”) conducts such business as of the Date of Termination (a
“Competing Business”). The foregoing, however, shall not prevent the Executive’s
passive ownership of up to five percent (5%) or less of the equity securities of
any publicly traded company.
(d)Agreement Not to Solicit Employees. The Executive agrees that during the
Restricted Period, the Executive shall not, directly or indirectly, solicit,
recruit or hire any person who is as of the Date of Termination (or was within
twelve (12) months prior to the Date of Termination) an employee of the Company
or an affiliate (provided, however, that the foregoing provision shall not
prohibit solicitations made by the Executive to the general public or the
Executive’s serving as a reference for any such employee upon request).


9



--------------------------------------------------------------------------------




(e)Agreement Not to Solicit Business Contacts. The Executive agrees that during
the Restricted Period, the Executive will not (other than in the good faith
performance of his duties hereunder) directly or indirectly (i) solicit or
encourage any client, customer, bona fide prospective client or customer with
whom the Executive has had personal contact in the twelve months preceding the
Date of Termination, supplier, licensee, licensor, landlord or other business
relation of the Company and/or any of its affiliates (each a “Business Contact”)
to terminate or diminish its relationship with them; or (ii) seek to persuade
any such Business Contact to conduct with anyone else any Competing Business.
(f)Non-Disparagement. The Executive shall not at any time disparage the Company
(or any affiliate) in any way that materially and adversely affects the
goodwill, reputation or business relationships of the Company or the affiliate
with the public generally, or with any of its customers, vendors or employees.
The Company shall not (and shall use reasonable efforts to procure that its
directors and officers, its affiliates and the respective directors and officers
or such affiliates shall not) disparage the Executive in any way that materially
and adversely affects him or his reputation. Notwithstanding the foregoing, this
Section shall not prohibit either Party from rebutting claims or statements made
by any other person.
(g)Enforcement. The Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 6. The Executive agrees
that each of the restraints contained herein are necessary for the protection of
the goodwill, Confidential Information and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by such
restraints. The Executive further acknowledges that, were he to breach any of
the covenants contained in this Section 6, the damage to the Company would be
irreparable. The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to injunctive relief against
any breach or threatened breach by the Executive of any of said covenants.
7. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
8. Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.
9. Section 409A of the Internal Revenue Code. Notwithstanding anything contained
in this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable


10



--------------------------------------------------------------------------------




to the Executive hereunder are intended to be made in reliance upon Treas. Reg.
§ 1.409A-1(b)(4) (short-term deferral). No amounts payable under this Agreement
upon the Executive’s termination of employment shall be payable unless the
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Treas. Reg. § 1.409A-1(h). Furthermore, if the Executive
is a Specified Employee (as defined for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”)), with respect to any amount
or benefit payable or due by reason of a separation from service that
constitutes nonqualified deferred compensation within the meaning of Section
409A (after taking into account all applicable exemptions), such amounts or
benefits shall not commence until after the end of the six continuous month
period following the date of the Executive’s separation from service (or if
earlier, the Executive’s death), in which case, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Executive in a lump-sum cash payment on the first day of
the seventh month following the date of the Executive’s separation from service
(or if earlier, as soon as practicable following the Executive’s death). The
Company and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with Section 409A. If any provision of this
Agreement does not satisfy the requirements of Section 409A, such provision
shall nevertheless be applied in a manner consistent with those requirements. If
any provision of this Agreement would subject the Executive to additional tax or
interest under Section 409A, the Company shall reform the provision. However,
the Company shall maintain to the maximum extent practicable the original intent
of the applicable provision without subjecting the Executive to additional tax
or interest, and the Company shall not be required to incur any additional
compensation expense as a result of the reformed provision. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive under Section 409A, and no particular tax result
for the Executive with respect to any income recognized by the Executive in
connection with this Agreement is guaranteed. Neither the Company nor any of its
affiliates shall have any obligation to indemnify or otherwise hold the
Executive harmless from any or all such taxes, interest, or penalties, or
liability for any damages related thereto. The Executive acknowledges that he
has been advised to obtain independent legal, tax or other counsel in connection
with Section 409A. Each payment under this Agreement is intended to be a
“separate payment” and not a series of payments for purposes of Section 409A.
Any payments or reimbursements of any expenses provided for under this Agreement
shall be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv). With respect
to reimbursements or in-kind benefits provided under this Agreement: (a) the
Company will not provide for cash in lieu of a right to reimbursement or in-kind
benefits to which the Executive has a right under this Agreement, (b) any
reimbursement or provision of in-kind benefits made during the Executive’s
lifetime (or such shorter period prescribed by a specific provision of this
Agreement) shall be made not later than December 31st of the year following the
year in which the Executive incurs the expense, and (c) in no event will the
amount of expenses so reimbursed, or in-kind benefits provided, by the Company
in one year affect the amount of expenses eligible for reimbursement or in-kind
benefits to be provided, in any other taxable year. All references in this
Agreement to Section 409A include rules, regulations, and guidance of general
application issued by the Department of the Treasury under Section 409A.


11



--------------------------------------------------------------------------------




10. Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.
11. Binding Arbitration.
(a)Generally. The Executive and the Company agree that any controversy or claim
arising out of or relating to this Agreement, the employment relationship
between the Executive and the Company, or the termination thereof, including the
arbitrability of any controversy or claim, which cannot be settled by mutual
agreement will be finally settled by binding arbitration in accordance with
Judicial Arbitration & Mediation Service, Inc. (“JAMS”), as follows: Any Party
aggrieved will deliver a notice to the other Party setting forth the specific
points in dispute. Any points remaining in dispute twenty (20) days after the
giving of such notice may, upon ten (10) days’ notice to the other party, be
submitted to JAMS arbitration conducted before a single neutral arbitrator in
Dallas, Texas. The arbitrator shall be appointed by agreement of the parties
hereto or, if no agreement can be reached, by JAMS. The arbitrator may enter a
default decision against any Party who fails to participate in the arbitration
proceedings. Notwithstanding the foregoing, a Party who seeks equitable relief,
including injunctive relief, shall not be obligated to utilize the arbitration
proceedings required hereunder and instead may seek such relief in any state or
federal court sitting in Dallas, Texas.
(b)Binding Effect. The decision of the arbitrator on the points in dispute will
be final, unappealable and binding, and judgment on the award may be entered in
any court having jurisdiction thereof. The arbitrator shall only be authorized
to interpret the provisions of this Agreement, and shall not amend, change or
add to any such provisions. The Parties agree that this provision has been
adopted by the Parties to rapidly and inexpensively resolve any disputes between
them and that this provision will be grounds for dismissal of any court action
commenced by either Party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or proceedings
seeking equitable relief as permitted under Section 11(a). In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the Parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.
(c)Fees and Expenses. Except as otherwise provided in this Agreement or by
applicable law, the arbitrator will be authorized to apportion its fees and
expenses as the arbitrator deems appropriate and the arbitrator will be
authorized to award the prevailing party its fees and expenses (including
attorneys’ fees). In the absence of any such apportionment or award, each Party
will bear its own expenses and the fees of its own attorney.
(d)Confidentiality. The Parties and the arbitrator will keep confidential, and
will not disclose to any person, except the parties’ advisors and legal
representatives, or as may be required by law or to enforce in court an
arbitrator’s award, the existence of any controversy under this Section 11, the
referral of any such controversy to arbitration or the status or resolution
thereof.
(e)Waiver. The Executive acknowledges that arbitration pursuant to this
Agreement includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or


12



--------------------------------------------------------------------------------




common law, legal or equitable) now existing or hereafter arising under any
federal, state, local or foreign law, including, but not limited to, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the Americans With Disabilities Act and all
similar federal, state and local laws, and the Executive hereby waives all
rights thereunder to have a judicial tribunal and/or a jury determine such
claims.
(f)Acknowledgment. The Executive acknowledges that before agreeing to
participate in this Agreement, the Executive has had the opportunity to consult
with any attorney or other advisor of the Executive’s choice, and that this
provision constitutes advice from the Company to do so if the Executive chooses.
The Executive further acknowledges that the Executive has agreed to enter into
this Agreement of the Executive’s own free will, and that no promises or
representations have been made to the Executive by any person to induce the
Executive to enter into this Agreement other than the express terms set forth
herein. The Executive further acknowledges that the Executive has read this
Agreement and understands all of its terms, including the waiver of rights set
forth in this Section 11.
12. Indemnification. The Company shall, to the maximum extent permitted by
applicable law, indemnify the Executive and hold him harmless against
liabilities, expenses, judgments, fines, settlements, awards, costs (including
attorneys’ fees) and other amounts actually and reasonably incurred by the
Executive in connection with any threatened, pending or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, judicial, administrative or
legislative hearing, investigation or proceeding of any kind arising by reason
of the fact that the Executive is or was an employee, officer or director of the
Company, its subsidiaries, affiliates or any other member of the Company Group.
Expenses incurred by the Executive that the Company is required to indemnify as
set forth above shall be paid (including advancement of expenses if requested by
the Executive) or reimbursed by the Company as soon as practicable following
receipt by it of a request for payment or reimbursement (provided such request
provides reasonable evidence of the expenditure) and an undertaking of the
Executive to repay such expenses if it should ultimately be determined by a
court of competent jurisdiction that the Executive was not entitled to be
indemnified by the Company. The Executive shall at all times be covered for acts
and omissions performed while an employee or officer of the Company under any
directors and officers liability insurance policy maintained by the Company on
terms no less favorable than those applicable to other executive officers,
directors or managers of the Company Group. This Section 12 shall, for the
avoidance of doubt, survive termination of the Executive’s employment with the
Company and/or termination of this Agreement.
13. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations to any affiliate of the Company or to a
successor to the business of the Company or all or substantially all of the
assets of the Company without the consent of the Executive. This Agreement shall
inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.


13



--------------------------------------------------------------------------------




14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
15. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Legal Department or to such other address as any Party may
specify by notice to the other actually received.
16. Entire Agreement. This Agreement, along with the SIP and any award agreement
entered into thereunder, constitutes the entire agreement between the Parties
hereto pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, term sheets, understandings, negotiations and
discussions, whether oral or written, of the Parties with respect to such
subject matter.
17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company
18. Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.
19. Tax Withholding. All payments made pursuant to this Agreement will be
subject to all applicable taxes and withholdings.
20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.


[Remainder of page is intentionally blank.]


14



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the date first set
forth above.
EXECUTIVE


    /s/ Karl H. Watson, Jr.          
Karl Watson, Jr.
 
COMPANY 
Forterra, Inc.


By:     /s/ Chris Meyer_________________ 
   Name: Chris Meyer 
   Title: Chairman of the Board of Directors



SIGNATURE PAGE TO EMPLOYMENT AGREEMENT




15



--------------------------------------------------------------------------------





Exhibit A
FORM OF WAIVER AND RELEASE OF CLAIMS
This WAIVER AND RELEASE OF CLAIMS (this “Agreement”) is entered into as of this
____ day of _____________________, 20_____ , by and between Karl Watson, Jr.
(“Executive”) and Forterra, Inc., a Delaware corporation (the “Company”).
1.
General Release of Claims.

a.
In consideration of and subject to performance by the Company of its obligations
under that certain Employment Agreement, dated _____________, 2019, by and
between the Company and Executive (the “Employment Agreement”), including
without limitation, the payments (less all applicable federal, state and local
withholdings) set forth in Section 5(c) of the Employment Agreement, and subject
to the Company’s execution and delivery of this Agreement in the space provided
below (collectively, the “Consideration”) Executive, on behalf of himself and
his agents, heirs, executors, successors and assigns (collectively, the
“Executive Parties”), knowingly and voluntarily releases, remises, and forever
discharges the Company, Forterra US Holdings, LSF9 Stardust Holdings, L.P., LSF9
Stardust Holdings Ltd., Lone Star Fund IX (U.S.), L.P., and, to the extent that
they could be liable in respect of their positions with any of the foregoing,
each of their respective parents, subsidiaries or affiliates, together with each
of their current and former principals, officers, directors, partners,
shareholders, agents, representatives and employees, and each of their
respective affiliates, and each of the above listed person’s heirs, executors,
successors and assigns whether or not acting in his or her representative,
individual or any other capacity (collectively, the “Company Released Parties”),
to the fullest extent permitted by law, from any and all debts, demands,
actions, causes of actions, accounts, covenants, contracts, agreements, claims,
damages, costs, expenses, omissions, promises, and any and all claims and
liabilities whatsoever, of every name and nature, known or unknown, suspected or
unsuspected, both in law and equity (“Claims”), which Executive ever had, now
has, or may hereafter claim to have against the Company Released Parties by
reason of any matter, cause or thing whatsoever arising out of or connected with
the undersigned Executive’s employment with, or separation or termination from,
the Company from the beginning of time to the time he signs this Agreement (the
“General Release”). The General Release shall apply to any Claim of any type,
including, without limitation, any Claims with respect to Executive’s
entitlement to any wages, bonuses, benefits, payments, or other forms of
compensation; any claims of wrongful discharge, breach of contract, breach of
the covenant of good faith and fair dealing, violation of public policy,
defamation, personal injury, or emotional distress; any Claims of any type that
Executive may have arising under the common law; any Claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
federal Workers’ Adjustment and Retraining Notification Act, the Sarbanes-Oxley
Act, each as amended; and any other federal, state or local statutes,
regulations, ordinances or common








--------------------------------------------------------------------------------




law, or under any policy, agreement, contract, understanding or promise, written
or oral, formal or informal, between any of the Company Released Parties and
Executive, and shall further apply, without limitation, to any and all Claims in
connection with, related to or arising out of Executive’s employment
relationship, or the termination of his employment, with the Company or any
Company Released Party.
b.
Except as provided in Section 1(d) below, Executive intends that the General
Release extend to any and all Claims of any kind or character related to,
arising out of or connected with Executive’s employment with, or separation or
termination from, the Company, and Executive, on behalf of himself, his agents,
heirs, executors, successors and assigns, therefore expressly waives any and all
rights granted by federal or state law or regulation that may limit the release
of unknown claims.

c.
Except as provided in Section 5(c) or 3(e) of the Employment Agreement,
Executive acknowledges and agrees that the Company has fully satisfied any and
all obligations owed to him arising under the Employment Agreement, and no
further sums are owed to him by the Company or by any of the other Company
Released Parties at any time under the Employment Agreement. Executive
represents and warrants that Executive has not filed, and Executive will not
file, any lawsuit or institute any proceeding, charge, complaint or action
asserting any claim released by this Agreement before any federal, state, or
local administrative agency or court against any Company Released Party,
concerning any event occurring prior to the signing of this Agreement. Nothing
in this Agreement, however, shall be construed as prohibiting Executive from
filing a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency (each a “Government Agency”). Executive
further understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, to the maximum extent permitted by law, Executive agrees that
if such a charge or complaint is made, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies. This
Agreement does not limit or prohibit Executive’s right to receive an award for
information provided to any Government Agency to the extent such limitation or
prohibition is a violation of law. Executive also hereby agrees that nothing
contained in this Agreement shall constitute or be treated as an admission of
liability or wrongdoing by any of the Company Released Parties.

d.
Nothing in this Section 1 shall be deemed to release (i) Executive’s right to
enforce the terms of this Agreement or the Employment Agreement (other than the
claims released hereunder) or any other agreement unrelated to his employment
hereunder between the Company and any of the Company Released Parties, (ii)
Executive’s rights, if any, to any benefits as of Executive’s last day of
employment with the Company under the terms of an employee compensation or
benefit plan, program or agreement in which Executive is a participant,
including without limitation under the SIP (as defined in the Employment
Agreement), (iii)








--------------------------------------------------------------------------------




Executive’s rights to indemnification under any indemnification agreement he has
with the Company or any other Company Released Party, under the Employment
Agreement and/or under the Company’s or any Company Released Party’s charter or
bylaws, or to whatever coverage Executive may have under the Company’s or any
Company Released Party’s directors’ and officers’ insurance policy for acts and
omissions when Executive was an officer or director of the Company or of any
Company Released Party, or (iv) any claim that cannot be waived under applicable
law, including any rights to workers’ compensation or unemployment insurance.
2.
Consultation with Attorney; Voluntary Agreement. The Company hereby advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement. Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney. Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above. Executive acknowledges and agrees that the
Consideration is sufficient consideration to require him to abide with his
obligations under this Agreement, including but not limited to the General
Release set forth in Section 1. Executive represents that he has read this
Agreement, including the General Release set forth in Section 1 and understands
its terms and that he enters into this Agreement freely, voluntarily, and
without coercion.

3.
Effective Date; Revocation. Executive acknowledges and represents that he has
been given at least [twenty-one (21)][forty-five (45)] days during which to
review and consider the provisions of this Agreement and, specifically, the
General Release set forth in Section 1 above, although he may sign and return it
sooner if he so desires. Executive further acknowledges and represents that he
has been advised by the Company that he has the right to revoke this Agreement
for a period of seven (7) days after signing it. Executive acknowledges and
agrees that, if he wishes to revoke this Agreement, he must do so in a writing,
signed by him and received by the Company no later than 5:00 p.m. local time on
the seventh (7th) day of the revocation period. If the last day of the
revocation period falls on a Saturday, Sunday or holiday, the last day of the
revocation period will be deemed to be the next business day. If no such
revocation occurs, the General Release and this Agreement shall become effective
on the eighth (8th) day following his execution of this Agreement (the “Release
Effective Date”). Executive further acknowledges and agrees that, in the event
that he revokes this Agreement, it shall have no force or effect, and he shall
have no right to receive any severance payment pursuant to Section 5(c) of the
Employment Agreement.

4.
Warranty Against Prior Transfer of Released Claims. Executive hereby represents
and warrants to the Company that Executive is the sole owner of any Claims that
he may now have or in the past had against any of the Company Released Parties
and that Executive has not assigned, transferred, or purported to assign or
transfer any such Claim to any person or entity.

5.
Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.








--------------------------------------------------------------------------------




6.
Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time. This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.

7.
Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.

8.
Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

9.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



[Signature page follows.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.


Dated:
_____________________________________ 
Karl Watson, Jr.
 
 
 
Acknowledged and Agreed:
 
COMPANY 
Forterra, Inc.
Dated:
By: ________________________________ 
        Name: 
        Title:





By executing this Agreement in the space above and delivering it to Executive,
the Company (for and on behalf of its affiliates and assigns) hereby releases
and forever discharges the Executive and the Executive Parties from any Claims
(as defined above, mutatis mutandis) which the Company may have against the
Executive Parties related to, arising out of or connected with the Executive’s
employment with, or separation or termination from, the Company. The Company
(for and on behalf of its affiliates and assigns) hereby makes, for the benefit
of the Executive Parties, the representations and warranties and
acknowledgements set forth in Sections 1.b. and 4 of this Agreement, mutatis
mutandis. Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not relinquish, diminish, or in any way affect any of the
Company’s (or its affiliates’ and assigns’) rights or claims arising out of any
breach by the Executive after the date hereof of the Employment Agreement if and
to the extent those rights, in each case by their specific terms, survive
termination of Executive’s employment with the Company nor to enforce the terms
of this Agreement or any other agreement between the Executive and the Company
unrelated to his employment with any Company Released Party.


103309151.13





